Citation Nr: 0116492	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  00-07 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to a compensable disability rating for 
residuals of a fracture of the right fibula.

4.  Entitlement to a 10 percent evaluation for multiple, 
noncompensable, 
service-connected disabilities under the provisions of 
38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
August 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO).

On April 25, 2001, the veteran and his daughter presented 
testimony at a videoconference hearing held by the 
undersigned Member of the Board.  A copy of the transcript of 
that hearing has been associated with the veteran's claims 
folder.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC or Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
veteran's claims, additional development of the record will 
be required.

i.  Additional  Issues in Appellate Status

"[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Johnson (Anne) 
v. Brown, 7 Vet. App. 25, 27 (1994) (per curiam); Zevalkink 
v. Brown, 6 Vet. App. 483, 488 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Accordingly, a court or tribunal always 
has authority to determine its jurisdiction over a case.  See 
Phillips v. Brown, 10 Vet. App. 25, 30 (1997) (citing Bell v. 
Hood, 327 U.S. 678, 66 S.Ct. 773, 90 L. Ed. 939 (1946)); 
Breslow v. Brown, 5 Vet. App. 560, 562 (1993)).
Here, it is noted that the sole issue certified by the RO to 
the Board was that of entitlement to service connection for 
heart disease.  Though bilateral knee disability was listed, 
it was noted that the Form 9 only mentioned heart disease.  
Other issues were listed and crossed out.  See VA Form 8, 
Certification of Appeal, dated April 12, 2001.  
Notwithstanding, the veteran presented testimony as to claims 
of entitlement to service connection for chronic heart, left 
knee and right knee disabilities, as well as a compensable 
disability rating for residuals of a fracture of the right 
fibula and a 10 percent evaluation for multiple, 
noncompensable, service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324, during the course of his 
April 2001 videoconference hearing held by the undersigned 
Member of the Board.

Review of the record reveals that the RO granted service 
connection and assigned a noncompensable disability rating 
for residuals of a fracture of the right fibula in an August 
1999 rating decision.  Claims of entitlement to service 
connection for chronic heart, left knee and right knee 
disabilities, as well as a 10 percent rating under the 
provisions of 38 C.F.R. § 3.324, were denied.  The veteran 
filed a timely notice of disagreement as to these issues, and 
was issued a statement of the case in December 1999.

As correctly indicated by the RO, the veteran's April 2000 VA 
Form 9, Appeal to the Board, only mentions his claim for 
service connection for chronic heart disability.  Later that 
month, however, the Alabama Department of Veterans Affairs 
filed a VA Form 646, which expressed a desire to appeal the 
denial of the veteran's claims of entitlement to service 
connection for chronic left knee and right knee disabilities, 
as well as a compensable evaluation for residuals of the 
right fibula fracture or a 10 percent rating under the 
provisions of 38 C.F.R. § 3.324, to the Board.  Accordingly, 
the Board accepts this statement as a timely substantive 
appeal as to these issues and has listed them on the title 
page of this decision.  See 38 C.F.R. § 20.302(b) (2000); see 
also Tomlin v. Brown, 5 Vet. App. 355 (1993) (statutory 
provisions of 38 U.S.C.A. § 7105 do not impose technical 
pleading requirements).

With respect to the veteran's fracture of the right fibula, 
it is noted that the Court has held that there is a 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court noted that a claim for increased rating is 
a new claim, which is based upon facts different from those 
relied upon in a prior final denial of the veteran's claim.  
Original claims are, as matter of law, those placed into 
appellate status by virtue of a NOD expressing disagreement 
with the initial rating awards and never ultimately resolved 
until the Board decision on appeal.  See Fenderson at 125 
(citations omitted).  At the time of an initial rating, 
"separate ratings can be assigned for separate periods of 
time based on the facts found," a practice known as "staged" 
ratings."  See Fenderson at 126 (citing 38 C.F.R. §§ 3.400, 
3.500).  

As noted above, by rating decision issued in August 1999, the 
RO indicated that it had granted service connection and 
assigned a noncompensable disability evaluation for residuals 
of a fracture of the right fibula.

The Board notes, however, service connection and 
noncompensable disability evaluations were established for 
residuals of a fracture of the right fibula and status post 
residuals of a hemorrhoidectomy in an October 1948 rating 
decision.  These claims were apparently inferred by the RO at 
that time from the evidence of record.  The veteran was 
informed of these favorable determinations by VA letter dated 
November 1, 1948.  He did not initiate an appeal.  
Accordingly, the portion of the August 1999 rating decision 
granting service connection for residuals of a fracture of 
the right fibula was erroneous, and the Board finds that the 
Court's holding in Fenderson does not apply to the issue 
presently on appeal insofar as an increased rating claim, and 
not the initial rating assigned following a grant of service 
connection, is being contested.  Id.

ii.  Additional Private Treatment Records

Review of the evidence of record reveals that the veteran has 
submitted copies of treatment records developed by various 
medical providers between 1980 and the present.

During the course of his April 2001 personal hearing, 
however, the veteran indicated that there are additional 
medical providers, to include those developed by Dr. Carter 
and Lee County Hospital, who rendered him treatment from the 
1940's to the 1980's.  The record reflects that there has 
been no attempt to obtain these pertinent treatment records 
as now required by the VCAA.

iii.  Nexus Opinions

Lastly, the Board observes that the veteran has never been 
afforded a VA examination to determine the most probable 
etiology of his claimed heart disease and knee disabilities.

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claims, the 
case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his claimed disorders since 
military discharge, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies, to 
include Dr. Carter and Lee County 
Hospital.  Copies of the medical records 
from all sources he identifies should 
then be requested.  Efforts to obtain 
these records should also be documented 
and any evidence received in response 
thereto should be associated with the 
claims folder.

2.  The RO should also schedule the 
veteran for VA examination(s) to 
determine the most probable etiology of 
the veteran's claimed heart, left knee 
and right knee disabilities.  The claims 
file and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner(s) in conjunction with the 
examination(s).  All indicated x-rays, 
tests and special studies should be done.  
A complete history, which includes the 
initial onset, frequency, duration, and 
severity of all complaints of each 
claimed symptom/disability, should be 
elicited from the veteran.  The 
examiner(s) should then correlate their 
respective findings and indicate whether 
the veteran currently manifests any 
chronic heart, left knee or right knee 
disorder and, if so, whether it is more 
likely, less likely or as likely as not 
that any such disorder is related to 
service either by way of incurrence or 
aggravation, or is secondary to any 
service-connected disorder.  A discussion 
of the salient facts and the medical 
principles involved will be of 
considerable assistance to the Board.  
The examination report(s) should then be 
associated with the veteran's claims 
folder.

3.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

4.  The RO should then re-adjudicate the 
claims in appellate status.  If any of the 
benefits sought on appeal remains denied, 
the appellant and the appellant's 
accredited representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure report for any scheduled examination may result in 
the denial of one or more the claims on appeal.  38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




